Citation Nr: 0728563	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-34 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of cold injury, right foot.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of cold injury, left foot. 

4.  Entitlement to service connection for a left knee 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

In his September 2003 claim, the veteran asserted that 
service connection was warranted for a left knee disorder, 
citing arthritis and other symptomatology.  However, in the 
April 2004 rating decision and August 2004 statement of the 
case, the RO separately adjudicated the issues of entitlement 
to service connection for a left knee disorder, and 
entitlement to service connection for arthritis.  Because it 
is clear from review of the veteran's September 2003 claim, 
his May 2004 notice of disagreement, and his September 2004 
substantive appeal, that his claim for arthritis referred to 
his left knee, the Board concludes that both of these issues, 
separately adjudicated by the RO, should be subsumed into one 
aggregate claim for service connection for a left knee 
disorder.

To that end, the issue of entitlement to service connection 
for a left knee disorder, to include arthritis, is addressed 
in the Remand portion of the decision below, and is remanded 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  A June 2001 rating decision denied service connection for 
hypertension.

2. The additional evidence received since the time of the 
final June 2001 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hypertension.

3.  A June 2001 rating decision denied service connection for 
residuals of cold injury, right foot.

4. The additional evidence received since the time of the 
final June 2001 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of cold injury, right foot.

5.  A June 2001 rating decision denied service connection for 
residuals of cold injury, left foot.

6. The additional evidence received since the time of the 
final June 2001 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of cold injury, left foot.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a cold injury, right 
foot, is not new and material, and therefore, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a cold injury, left foot, 
is not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to reopen the issues of 
entitlement to service connection for hypertension, residuals 
of cold injury, right foot, and residuals of a cold injury, 
left foot, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, letters dated in October 2003 and February 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran was advised of the 
prior final denial in June 2001 of service connection for 
hypertension, residuals of cold injury, right foot, and 
residuals of a cold injury, left foot, and informed of the 
deficiency necessary to substantiate the claim.  See Kent v. 
Nicholson, 20 Vet. App 1 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.

Additionally, the Veterans Claims Assistance Act of 2000 
explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] 
shall be construed to require [VA] to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A (f).  However, VA has a duty, in order to 
assist the claimant, to obtain records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified what evidence had been received.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained, and there 
is no indication that any pertinent evidence was not 
received.  See 38 U.S.C.A. § 5103A (b).  As the veteran has 
not identified any records that are not already in the claims 
file, the Board finds that there is no additional duty to 
assist prior to the submission of new and material evidence.  
The Board also notes that although a VA examination was not 
conducted for the purpose of addressing the veteran's claims 
to reopen the issues of entitlement to service connection for 
hypertension, residuals of a cold injury, right foot, and 
residuals of a cold injury, left foot, VA is not required to 
obtain such examinations for claims to reopen a finally 
decided decision.  See 38 C.F.R. § 3.159(c).  Thus, VA's duty 
to assist has been fulfilled.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New evidence means 
existing evidence not previously submitted to VA.  Material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Hypertension

The RO denied service connection for hypertension in June 
2001, and notified the veteran of the decision the same 
month.  An appeal with respect to the issue was not 
perfected; thus, that rating decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104 (2006).  The matter under 
consideration in this case at that time was whether there was 
evidence that the veteran's hypertension manifested in 
service or within one year of service, or whether his current 
hypertension was related to service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented or secured since the June 2001 rating decision 
which is relevant to, and probative of, these matters.

The evidence of record at the time of the June 2001 rating 
decision relevant to the veteran's claim for service 
connection for hypertension included private medical records 
dated from May 1967 to June 1979, and from January 1996 to 
December 1998; private medical opinions dated in December 
1999 and November 2, 2000; and VA outpatient treatment 
records dated from November 1998 to April 1999.  The evidence 
submitted since the June 2001 rating decision includes photos 
of the veteran during service in Alaska, received in November 
2003; an August 2004 statement from the veteran's sibling; 
private medical records dated from September 1993 to June 
1994, from January 1999 to August 2003, and in April 2005; a 
private medical opinion dated November 1, 2000; and VA 
outpatient treatment records dated from January 1987 to March 
1989, and from April 1999 to June 2004.  Additionally, 
private medical records dated from May 1967 to June 1979, and 
from January 1996 to December 1998, as well as VA outpatient 
treatment records dated from November 1998 to April 1999, 
were also received subsequent to the June 2001 rating 
decision, but review of these records reveals that they are 
duplicates of those received prior to the June 2001 rating 
decision.

The RO denied the veteran's claim for entitlement to service 
connection for hypertension in June 2001.  At that time, the 
RO concluded that hypertension had not been diagnosed within 
one year of service separation, or that the veteran's current 
hypertension was not related to his military service, and 
this continues to be the case.  Four pertinent pieces of 
evidence with regard to this claim have been received since 
the June 2001 rating decision.  Initially, and perhaps most 
critically, the Board notes that private treatment records 
from the veteran's private physician, Dr. J.C.M., dated in 
May 1957 and May 1979, were received after the June 2001 
rating decision.  However, although these records document 
the veteran's blood pressure as 190/110, and note that in May 
1979 he was prescribed Minipress and Diuril, two high blood 
pressure medications, they are exact duplicates of records 
received prior to the June 2001 rating decision.  
Accordingly, these private treatment records are 
"material," but not "new."  Similarly, the veteran 
submitted a letter dated November 1, 2000, from his private 
physician, Dr. J.T.G., stating that

[w]hile working in these conditions 
with the large guns . . . the patient 
became very nervous and it is believed 
to be the cause of the hypertension.  
As also stated the patient states at 
the time of discharge he was told he 
had too high of blood pressure.  

However, this letter is a literal reiteration of a November 
2, 2000 letter from Dr. J.T.G., received prior to the June 
2001 rating decision, stating that

[w]hile working the these conditions 
with the large guns . . . the patient 
became very nervous and it is believed 
to be the cause of the hypertension.  
As stated . . . the patient states at 
the time of discharge he was told he 
had to[o] high of blood pressure.

Accordingly, as the statement made by Dr. J.T.G. in the 
November 1, 2000, letter is essentially an exact restatement 
of that made in a previously received letter, this evidence 
is also "material," but not "new."  Additionally, the 
veteran has submitted photographs of himself and fellow 
service members, showing anti-aircraft artillery vehicles in 
the background, which he asserts were taken during his 
assignment in Alaska in July 1955, and a statement from his 
siblings dated in August 2004.  While the Board recognizes 
these photographs and statement as "new" evidence, they are 
not "material" to the veteran's claims to reopen the issue 
of service connection for hypertension, as they do not show 
objective medical evidence of hypertension in service, or 
provide an objective, qualified medical opinion relating the 
veteran's current hypertension to his military service.  
38 C.F.R. § 3.156(a); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, while some of the evidence received since the 
last final rating decision in June 2001 is "new," as it had 
not been previously considered by VA, and some of the 
evidence received since the last final rating decision is 
"material," as it raises a reasonable possibility of 
substantiating the veteran's claim, none of the evidence 
received since the last final rating decision is both new and 
material.  See 38 C.F.R. § 3.156(a).  For these reasons, the 
appeal must be denied.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Residuals of a Cold Injury, Right Foot, and Residuals of a 
Cold Injury, Left Foot

The RO denied service connection for residuals of a cold 
injury, right foot, and residuals of a cold injury, left 
foot, in June 2001, and notified the veteran of the decision 
the same month.  An appeal with respect to these issues was 
not perfected; thus, that rating decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 (2006).  The matter 
under consideration at that time was whether the veteran's 
current complaints of bilateral foot pain were related to his 
military service, to include a cold injury in service.  In 
order for the veteran's claim to be reopened, evidence must 
have been presented or secured since the June 2001 rating 
decision which is relevant to, and probative of, this matter.

The evidence of record at the time of the June 2001 rating 
decision relevant to the veteran's claim for service 
connection for residuals of a cold injury, right foot, and 
residuals of a cold injury, left foot, included private 
medical records dated from May 1967 to June 1979, and from 
January 1996 to December 1998; private medical opinions dated 
in December 1999 and November 2, 2000; and VA outpatient 
treatment records dated from November 1998 to April 1999.  
The evidence submitted since the June 2001 rating decision 
includes photos of the veteran during service in Alaska, 
received in November 2003; an August 2004 statement from the 
veteran's sibling; private medical records dated from 
September 1993 to June 1994, from January 1999 to August 
2003, and in April 2005; a private medical opinion dated 
November 1, 2000; and VA outpatient treatment records dated 
from January 1987 to March 1989, and from April 1999 to June 
2004.  Additionally, private medical records dated from May 
1967 to June 1979, and from January 1996 to December 1998, as 
well as VA outpatient treatment records dated from November 
1998 to April 1999, were also received subsequent to the June 
2001 rating decision, but review of these records reveals 
that they are duplicates of those received prior to the June 
2001 rating decision.

The RO denied the veteran's claim for entitlement to service 
connection for residuals of a cold injury to the right foot, 
and residuals of a cold injury to the left foot, in June 
2001.  At that time, there was no evidence that the veteran's 
current bilateral foot pain was related to his military 
service, to include a cold injury in service, and that 
continues to be the case.  Three pertinent pieces of evidence 
with regard to these claims have been received since the June 
2001 rating decision.  Initially, the Board notes that a 
November 1998 VA outpatient medical certificate, noting that 
the veteran reported that his feet hurt in cold weather, is a 
duplicate of a record received prior to the June 2001 rating 
decision.  Accordingly, this evidence is "material," but 
not "new."  Similarly, the veteran submitted a letter dated 
November 1, 2000, from his private physician, Dr. J.T.G., in 
which it is stated that the veteran "was exposed to extreme 
cold and experienced frostbite while working as a gunner."  
However, this letter is a literal reiteration of a November 
2, 2000 letter from Dr. J.T.G., received prior to the June 
2001 rating decision, in which it is stated that the veteran 
"was exposed to extreme cold and experienced frostbite while 
working as a gunner. . . .  [also] due to the frostbite the 
[veteran] seems to have painful feet."  Accordingly, as the 
statement made by Dr. J.T.G. in the November 1, 2000, letter 
is an exact restatement of that in a previously received 
letter, this evidence is also "material," but not "new."  

Additionally, the veteran has submitted photographs of 
himself and fellow service members, showing snow in the 
background, which he asserts were taken during his assignment 
in Alaska in July 1955.  While the Board recognizes these 
photographs as "new" evidence, and accepts them as evidence 
of the veteran's service in Alaska, they are not "material" 
to the veteran's claims to reopen the issues of service 
connection for residuals of a cold injury, right foot, and 
residuals of a cold injury, left foot, because they do not 
show that a cold injury occurred in service, or provide an 
objective medical opinion relating the veteran's current 
bilateral foot complaints to his military service or any 
incident therein. 

Ultimately, the veteran has not submitted any new evidence 
that shows a link between his current bilateral foot 
complaints and his military service, to include a cold injury 
in service.  Accordingly, while some of the evidence received 
since the last final rating decision in June 2001 is "new," 
as it had not been previously considered by VA, and some of 
the evidence received since the last final rating decision is 
"material," as it raises a reasonable possibility of 
substantiating the veteran's claim, none of the evidence 
received since the last final rating decision is both new and 
material.  See 38 C.F.R. § 3.156(a).  For these reasons, the 
appeal must be denied.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for hypertension is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for residuals of a cold injury, right foot, is 
denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for residuals of a cold injury, left foot, is 
denied.


REMAND

In McLendon v. Nicholson, the Court determined that the types 
of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Court concluded in McLendon that the 
threshold for finding a link between current disability and 
service is "low."  Id. at 83.

To that end, the evidence of record includes a September 1958 
private medical record showing a diagnosis of traumatic 
arthritis of the left knee.  Especially because this record 
is dated less than two years after the veteran's November 
1956 separation from service, and because the claims file 
contains a multitude of private and VA treatment records 
noting a current left knee disorder, the Board concludes that 
the threshold defined in McLendon is reached in this case.  
Additionally, the Court has also held that the "fulfillment 
of the statutory duty to assist . . . includes the conduct of 
a thorough and contemporaneous medical examination. . . ."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, a VA 
joints examination must be conducted.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.

Accordingly, the issue of entitlement to service connection 
for a left knee disorder, to include arthritis, is remanded 
for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran must be afforded a VA 
joints examination to determine the 
etiology of any left knee disorder 
found.  The claims file and a copy of 
this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests, including 
radiographic studies, deemed necessary 
for an accurate assessment must be 
conducted.  The examiner must record 
all pertinent medical complaints, 
symptoms, and clinical findings, and 
must review the results of any testing 
prior to completion of the report.  

Following a review of claims file, to 
include the veteran's private medical 
treatment records dated from May 1957 
to June 1979, the VA examiner must 
state whether any currently diagnosed 
left knee disorder is related to the 
veteran's military service or to any 
incident therein.  A complete rationale 
for all opinions must be provided.  If 
the examiner cannot provide the above 
requested opinion without resorting to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

5.  When the above development has been 
completed, the issue of entitlement to 
service connection for a left knee 
disorder, to include arthritis, must be 
readjudicated.  If the issue on appeal 
remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran and his 
attorney.  After the veteran and his 
attorney have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


